





STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT, dated as of May 21, 2013 (this “Agreement”), is
entered into by and between Ronald Brewer, as agent and attorney-in-fact (the
“Sellers’ Agent”) for the sellers listed on Schedule A hereto (the “Sellers”)
RJD Green, Inc.  (the “Purchaser”) and Zahoor Ahmad, individually.  Purchaser,
Ahmad and Sellers are each referred to herein as a “Party” and collectively, as
the “Parties.”




BACKGROUND




Sellers are the owners of 2,581,180 shares of common stock and 3,325,000 shares
of preferred stock of Silex Holdings Inc. (the “Company”), representing 100% of
the issued and outstanding capital stock of the Company as of the date hereof
calculated on an actual basis and a fully-diluted basis and .  Sellers desires
to sell to Purchaser all of said stock (the “Sellers’ Shares”).  Purchaser
desires to purchase all of the Sellers’ Shares.




NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties agree as follows:




1.

Purchase and Sale.  

Sellers shall sell, transfer, convey and deliver unto Purchaser the Sellers’
Shares, and Purchaser shall acquire and purchase the Sellers’ Shares from
Sellers.




2.

Purchase Price.  

(a)

General.  The purchase price (the “Purchase Price”) for the Sellers’ Shares, in
the aggregate, is 375,390,000 common shares of Purchaser.




(b)

Payment at Closing.  At the Closing (as defined in Section 3(a)), Purchaser
shall issue to Sellers the common shares, as set forth and allocated on Schedule
A.




3.

The Closing.  

(a)

General.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place as follows:




i.

Sellers shall deliver the original Certificates (below defined) to the Purchaser
with a copy to J.M. Walker & Associates via email, jmwlkr85@gmail.com. 




ii.

 In addition, Sellers shall deliver to Purchaser, via email, care of J.M. Walker
& Associates at the email address set forth above, copies of the balance of
Sellers’ closing deliverables identified below in Section 3(b)(i) (together with
the Certificates, the “Sellers’ Closing Deliverables”). 




iii.

If Purchaser approves of Sellers’ Closing Deliverables, Purchaser shall so
notify Sellers’ Agent.  Upon the receipt of such notification, Purchaser and
Sellers’ Agent shall exchange executed copies of this Agreement via email, with
originals to follow via courier.  Sellers’ Agent shall also deliver originals of
Sellers’ Closing Deliverables to J.M. Walker & Associates, Attorneys At Law,
7841 South Garfield Way, Centennial, CO 80122.




(b)

Deliveries at the Closing.

(i)

At the Closing, Sellers’ Agent shall deliver to Purchaser, or any other person
described below:

(A)

Certificate(s) evidencing all of the Sellers’ Shares (the “Certificates”),
endorsed in blank or accompanied by duly executed assignment documents and
including a Medallion Guarantee (or such other verifications acceptable to the
Company’s stock transfer agent (the “Transfer Agent”)), to be delivered as
specified in Section 3(a)(i);




(B)

the Company’s full and complete articles of incorporation and bylaws, certified
by the Secretary of the Company;




(C)

the Company’s full and complete minute book and corporate seal and all other
original corporate documents and agreements, certified by the Secretary of the
Company;

(D)

a Certificate Of Existence With Status In Good Standing in respect of the
Company, issued by the State of Oklahoma, dated not earlier than seven days
prior to the Closing;

(E)

a full and complete list of the Company’s stockholders of record, certified by
the Transfer Agent as of a date not earlier than seven days prior to the Closing
(the “Stockholder List”) and

(F)

any other documents, books, records (including tax records and bank statements),
agreements, and financial data of any sort relating to the Company.




(i)

At the Closing, Purchaser shall deliver to Sellers’ Agent, or any other person
described below:




(A)

Certificate(s) evidencing the Purchase Price, to be delivered as specified in
Section 3(a)(iii);




(B)

Resignation of Zahoor Ahmad as current sole officer;




(C)

Zahoor Ahmad’s written agreement to remain on the Board of Directors for not
more than Sixty (60) days;




(D)

Treasury Order relating to the Cancellation Resolution of 375,390,000 Purchaser
common shares held by Zahoor Ahmad; and




      (E)

Purchaser’s written agreement not to reverse its common

                                                 shares for a period of six
months from the date of Closing.




1.

General Representations and Warranties of Sellers.  




On behalf of the Seller, Sellers’ Agent represents and warrants to Purchaser
that the statements contained in this Section 4 are correct and complete as of
the Closing.




(a)

Sellers have full power and authority to execute, deliver and perform such
Sellers’ obligations under this Agreement and to sell, assign, transfer and
deliver to Purchaser the Sellers’ Shares as contemplated hereby.  No permit,
consent, approval or authorization of, or declaration,

filing or registration with any governmental or regulatory authority or consent
of any third party is required in connection with the execution and delivery by
Sellers of this Agreement and the consummation of the transactions contemplated
hereby.




(b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby or compliance with the terms and conditions
hereof by Sellers will violate or result in a breach of any term or provision of
any agreement to which Sellers are bound or are a party, or be in conflict with
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or cause the acceleration of the
maturity of any obligation of Sellers under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Sellers or any properties or assets of Sellers.




(c)

This Agreement has been duly and validly executed by Sellers’ Agent, and
constitutes the valid and binding obligation of Sellers, enforceable against
Sellers in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
general limitations on the availability of equitable remedies.  




(d)

The Sellers’ Shares are owned beneficially and of record by Sellers and are
validly issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof.  Sellers own the Sellers’
Shares free and clear of all liens, charges, security interests, encumbrances,
claims of others, options, warrants, purchase rights, contracts, commitments,
equities or other claims or demands of any kind (collectively, “Liens”), and
upon delivery of the Sellers’ Shares to Purchaser, Purchaser will acquire good,
valid and marketable title thereto free and clear of all Liens.  Sellers are not
a party to any option, warrant, purchase right, or other contract or commitment
that could require Sellers to sell, transfer, or otherwise dispose of any
capital stock of the Company or voting rights with respect to such stock (other
than pursuant to this Agreement or the Separate Agreements).  Sellers are not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.  




(e)

The dates of acquisition of the Sellers’ Shares by Sellers as specified on
Schedule A are true and correct.  Such date of acquisition is the respective
date on which the Sellers’ Shares were fully paid for by Sellers.








2.

Special Representations and Warranties of Sellers.




Certain Sellers, in their capacity and due to their unique knowledge of the
operations of the Company obtained in their capacities as principal
shareholders, officers and directors of the Company, as appropriate, represent
and warrant to Purchaser that the statements contained in this Section 5 are
correct and complete as of the Closing.




(a)

The Company is a corporation duly incorporated, existing and in good standing
under the laws of the Oklahoma.  The Company is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
authorization is required.  The Company has full corporate power and authority
and all licenses, permits, and authorizations necessary to carry on its
business.  The Company has no subsidiaries and does not control any other
subsidiaries, directly or indirectly, or have any direct or indirect equity
ownership or participation in any other entity.




(b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby or compliance with the terms and conditions
hereof will (i) violate or result in a breach of any term or provision of any
agreement to which the Company is bound or is a party, or the Company’s articles
of incorporation or bylaws, (ii) be in conflict with or constitute a default
under, or cause the acceleration of the maturity of any obligation of the
Company under any existing agreement or instrument or violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its properties or assets, or (iii) be subject to any state takeover defense
statutes.




(c)

The Company’s authorized capital stock consists of exactly Eighty Million
(80,000,000) shares of common stock, $.001 par value per share (“Common Stock”),
of which Two Million Five Hundred Eighty One Thousand, One Hundred Eighty
(2,581,180) shares are issued and outstanding.  Additionally, the Company has
Twenty Million shares of preferred shares, $.001 par value per share (“Preferred
Stock”) of which no shares are issued and outstanding.  No other class or series
of stock or other equity securities is authorized or outstanding.  The Company
has not reserved any shares of stock for issuance upon the exercise of options,
warrants or any other securities that are exercisable or exchangeable for, or
convertible into, the Company’s capital stock.  All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including applicable securities laws.  There are no outstanding options,
warrants or other rights of any kind to acquire any additional shares of capital
stock of the Company or securities exercisable or exchangeable for, or
convertible into, capital stock of the Company, nor is the Company committed to
issue any such option, warrant, right or security.  There are no agreements
relating to the voting, purchase or sale of capital stock (i) between or among
the Company and any of its stockholders, (ii) between or among Sellers and any
third party (other than the Separate Agreements), or (iii) to the best knowledge
of Sellers, between or among any of the Company’s stockholders other than
Sellers.  The Company is not a party to any agreement granting any stockholder
of the Company the right to require the Company to register any securities under
the Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws.  The Stockholder List accurately reflects the ownership of
record of all of the issued and outstanding shares of the Common Stock.




(d)

There is no legal, administrative, investigatory, regulatory or similar action,
suit, claim or proceeding which is pending or, to Sellers’ knowledge, threatened
against the Company.




(e)

The Company has properly and timely filed all required federal, state, local and
foreign tax returns and has paid all taxes, assessments and penalties due and
payable. All such tax returns were complete and correct in all respects as
filed, and no claims have been assessed with respect to such returns.  There are
no present, pending, or threatened audit, investigations, assessments or
disputes as to taxes of any nature payable by the Company, nor any tax liens
(existing or inchoate) on any of the assets of the Company, except for current
year taxes not presently due and payable.  No federal, foreign, state or local
tax audit is currently in progress.  




The Company has not waived the expiration of the statute of limitations with
respect to any taxes.  There are no outstanding requests by the Company for any
extension of time within which to file any tax return or to pay taxes shown to
be due on any tax return.




(f)

The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply.  Neither the Company, nor any officer, director, employee,
consultant or agent of the Company has made, directly or indirectly, any payment
or promise to pay, or gift or promise to give or authorized such a promise or
gift, of any money or anything of value, directly or indirectly, to any
governmental official, customer or supplier for the purpose of influencing any
official act or decision of such official, customer or supplier or inducing him,
her or it to use his, her or its influence to affect any act or decision of a
governmental authority or customer, under circumstances which could subject the
Company or any officers, directors, employees or consultants of the Company to
administrative or criminal penalties or sanctions.




(g)

No representation or warranty by Sellers in this Agreement, or in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading.




(h)

The Company and Sellers have procured all governmental and third party consents
and clearances required in order to effect the Closing.




(i)

No action, suit or proceeding is pending or threatened before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or delay
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (iii) affect adversely the right of Purchaser to own the
Sellers’ Shares and to control the Company, or (iv) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling or charge shall be in effect).




(j)

Since March 31, 2013, there has not been any event or condition of any character
which has adversely affected, or may be expected to adversely affect, the
Company’s business or prospects, including any adverse change in the condition,
assets, liabilities (existing or contingent) or business of the Company from
that shown in the financial statements of the Company for the fiscal year ended
December 31, 2012 and the quarter ended March 1, 2013, except for the changes
contemplated by this Agreement.




6.

Representations and Warranties of Purchaser.  




Purchaser represents and warrants to Sellers that the statements contained in
this Section 6 are correct and complete as of the Closing.




(k)

Purchaser has full power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby.  This Agreement constitutes a valid
and binding obligation of Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally or by general limitations on the
availability of equitable remedies.




(l)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance by Purchaser with any of the
provisions hereof will: violate, or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or accelerate the
performance required under, any existing agreement or other instrument or
obligation to which Purchaser is a party or by which Purchaser or any of its
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to Purchaser or any of its properties or
assets, except for such violations which do not have, in the aggregate, any
material adverse effect.




(m)

No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party (collectively, “Purchaser Clearances”) is required in connection
with the execution and delivery by Purchaser of this Agreement and the
consummation of the transactions contemplated hereby, other than Purchaser
Clearances that are already in effect.




(n)

Purchaser is acquiring the Sellers’ Shares for Purchaser’s own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution, as
“distribution” is used in the Securities Act.  Purchaser agrees not to sell or
otherwise transfer the Sellers’ Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available.  Purchaser has knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of acquiring the Sellers’ Shares.  




7.

No Brokers or Finders.




There are no finders and no Parties shall be responsible for the payment of any
finders’ or brokers’ fees or similar fees as a result of the transactions
contemplated herein.  Each Party represents and warrants that it has not, and
Sellers represents and warrants that the Company has not, incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees,
agents’ commissions, financial advisory fees or similar payment in connection
with this Agreement.




3.

The Closing.

(a)

General. In case at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party may reasonably request,
all at the sole cost and expense of the requesting Party (unless and to the
extent that the requesting Party is entitled to indemnification therefor under
Section 9).  




Without limiting the generality of the foregoing, Sellers shall, at Purchaser’s
expense, procure or assist in procuring in a timely manner any and all legal
opinion letters required by the Transfer Agent for the issuance of one or more
new stock certificates evidencing the Sellers’ Shares, registered in accordance
with Purchaser’s instructions.  From and after the Closing, the post-Closing
board of directors and management of the Company will be entitled to possession
of all documents, books, records (including tax records and bank statements),
agreements, and financial data of any sort relating to the Company.  




(b)

Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
involving the Company, the other Parties will cooperate with him or it and his
or its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless and to the extent that the
contesting or defending Party is entitled to indemnification therefor under
Section 9).




9.

Remedies for Breaches of This Agreement.







(a)

Survival of Representations and Warranties.  All of the representations and
warranties of the Parties shall survive the Closing (even if a Party knew or had
reason to know of any misrepresentation or breach of a representation or
warranty by another Party at the time of Closing) and continue in full force and
effect until expiration of the applicable statute of limitations.




(b) Indemnification Provisions for Benefit of Purchaser




(i)

In the event Sellers breaches (or any third party alleges facts that, if true,
would mean Sellers has breached) any of Sellers’ representations, warranties or
covenants contained herein, Sellers shall indemnify Purchaser and the Company
and hold them harmless from and against the entirety of any Adverse Consequences
(as defined below) Purchaser or the Company may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach). For purposes of this Agreement, “Adverse Consequences” means all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, taxes, Liens, losses, lost value, expenses, and fees, including
court costs and attorneys' fees and expenses.




(ii)

Sellers shall indemnify Purchaser and the Company and hold him harmless from and
against the entirety of any Adverse Consequences Purchaser or the Company may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by any liability of the Company (whether or not accrued or otherwise disclosed)
(x) for any taxes of the Company with respect to any tax year or portion thereof
ending on or before the Closing (or for any tax year beginning before and ending
after the Closing to the extent allocable to the portion of such period
beginning before and ending on the Closing) and (y) for the unpaid taxes of any
person (other than the Company) under Section 1.1502-6 of the Treasury
Regulations adopted under the Internal Revenue Code (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.




(iii)

Sellers shall indemnify Purchaser and the Company and hold them harmless from
and against the entirety of any liabilities arising out of the ownership of the
Sellers’ Shares or operation of the Company prior to the Closing.




(iv)

Sellers shall indemnify Purchaser and the Company and hold them harmless from
and against the entirety of any Adverse Consequences Purchaser or the Company
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by any indebtedness or other liabilities of the Company existing as of
the Closing.




(c)

Indemnification Provisions for Benefit of Sellers.  In the event Purchaser
breaches (or any third party alleges facts that, if true, would mean Purchaser
has breached) any of Purchaser’s representations, warranties or covenants
contained herein, then Purchaser shall indemnify Sellers and hold him harmless
from and against the entirety of any Adverse Consequences Sellers may suffer
arising out of, relating to, in the nature of, or caused by such breach (or such
alleged breach).  




(d)

Matters Involving Third Parties.




(i)

If any third party shall notify any Party (such notified Party, the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against any other Party (the “Indemnifying
Party”) under this Section 9, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is prejudiced.




(ii)

Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within ten days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.




(iii)

So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 9(d)(ii), (A) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim,  (B) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (not to
be withheld unreasonably), and (C) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
 Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably).




(iv)

In the event any of the conditions in Section 9(d)(ii) is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 9.




10.

Miscellaneous.

(a)

Fax or Email Execution and Delivery. Execution and delivery of this Agreement by
facsimile transmission or PDF electronic mail transmission are legal, valid and
binding execution and delivery for all purposes; provided however that each
Party shall immediately provide the other Party with an originally executed copy
via courier.




(b)

Confidentiality; Public Announcements.  Except as and to the extent required by
law, no Party will disclose or use, and each Party will direct its
representatives not to disclose or use, any information with respect to the
transactions which are the subject of this Agreement, without the consent of the
other Parties; provided, however, that the foregoing shall not restrict the
Company from making any public disclosure it believes in good faith is required
by applicable law, any listing or trading agreement, or FINRA or OTCBB rules.




(c)

Third-Party Beneficiaries.  The Company is an intended third-party beneficiary
of Sellers’ representations, warranties and obligations under this Agreement.
 Except as stated in the preceding sentence, this Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.




(d)

Entire Agreement. This Agreement (including the documents referred to herein,
except the Separate Agreements) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes and cancels any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.




(e)

Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
 No Party may assign this Agreement or any of such Party’s rights, interests or
obligations hereunder without the prior written approval of the other Parties;
provided, however, that Purchaser may (i) assign any or all of Purchaser’s
rights and interests hereunder to one or more of Purchaser’s Affiliates (as
defined below), and (ii) designate one or more of Purchaser’s Affiliates to
perform Purchaser’s obligations hereunder, but no such assignment shall operate
to release Purchaser or a successor from any obligation hereunder, unless and
only to the extent that Sellers agrees in writing.  For purposes of this
Agreement, an “Affiliate” of a specified person is a person who directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the specified person.




(f)

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.




(g)

Headings. The Section headings in this Agreement are for convenience only and
shall not affect in any way the meaning or interpretation of this Agreement.




(h)

Notices. All notices, requests, demands, claims, and other communications
hereunder (any of the foregoing, a “Notice”) must be in writing. Any Notice
shall be deemed duly given if (and then three business days after) it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:




If to Sellers’ Agent:




Ron Brewer

4012 W. Utica St.

Broken Arrow, OK 74011




If to Purchaser:




RJD Green, Inc.

4 Robert Speck Parkway

Suite 1500

Mississauga ONT L4Z 1S1




Any Party may send any Notice to the intended recipient at the address set forth
above using any other means (including personal delivery, courier, messenger,
fax, ordinary mail, or electronic mail), but no such Notice shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which Notices are to be delivered
to such Party by giving the other Parties notification of such change in the
manner herein set forth.




(i)

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Oklahoma without giving effect to any
choice or conflict of law provision that would cause the application of the laws
of any jurisdiction other than the State of Oklahoma.




(j)

Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless it is in writing and signed by Purchaser and Sellers. No waiver by
any Party of any default, misrepresentation, or breach of a representation,
warranty or covenant hereunder, intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.




(k)

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




(l)

Expenses.  Each Party will bear such Party’s own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.  On behalf of Sellers, Sellers’Agent agrees
that the Company has not borne and will not bear any of Sellers’ costs and
expenses (including any of Sellers’ legal fees and expenses) in connection with
this Agreement or any of the transactions contemplated hereby.




(m)

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.  Nothing in any disclosure schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless such schedule identifies
the exception with particularity and describes the relevant facts in detail.
Without limiting the generality of the foregoing, the mere listing (or inclusion
of a copy) of a document or other item in a disclosure schedule (if any), shall
not be deemed adequate to disclose an exception to a representation or warranty
made herein (unless the representation or warranty has to do with the existence
of the document or other item itself).




(n)

Incorporation of Schedules and Exhibits.  Schedule A and any other schedules and
exhibits identified in this Agreement are incorporated herein by reference and
made a part hereof.




(o)

Specific Performance. Each of the Parties acknowledges and agrees that the other
Parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party shall be entitled to injunctive relief to
prevent breaches of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions of Section 10(p)), without the need to prove
irreparable harm or inadequacy of money damages and without the need to post a
bond, in addition to any other remedy to which such Party may be entitled, at
law or in equity.




(p)

Submission to Jurisdiction.  Each of the Parties submits to the jurisdiction of
any state or federal court in Tulsa County, Oklahoma, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court.  Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto.





































[signature pages follow]

















[Sellers’ Signature Page]




IN WITNESS WHEREOF, the undersigned Sellers’ Agent has duly executed this
Agreement as of the date first above written.







Sellers’ Agent







/s/Ron Brewer

By: Ron Brewer

As agent and attorney in fact for those sellers

Listed on Schedule A hereto1







____________

1Sellers’ Agent represents and warrants to Purchaser, that Sellers’ Agent has
been duly appointed as agent and attorney-in-fact for each of the Sellers listed
on Schedule A hereto, and such appointment is in full force and effect with
respect to each Seller and such appointment has not revoked nor has any action
been taken by any Seller to revoke such appointment.

















[Purchaser Signature Page]




IN WITNESS WHEREOF, Purchaser has duly executed this Agreement as of the date
first above written.










RJD Green, Inc.










/s/ Zahoor Ahmad

By:  Zahoor Ahmad

Chief Executive Officer







Zahoor Ahmad










/s/ Zahoor Ahmad

Zahoor Ahmad, individually




































SCHEDULE A




SELLERS




Name

Amount

Date Issued

Series

 

 

 

 

Janice C Quist

350,000

6/28/2012

Common

Mike La Lond

100,000

6/28/2012

Common

Jerry Niblett

100,000

6/28/2012

Common

Ron Brewer

100,000

6/28/2012

Common

Richard Hollis

8,750

6/28/2012

Common

Paul Williams

13,750

6/28/2012

Common

Paul Richard & Gloria Lea Hollis

76,180

6/28/2012

Common

Samuel & Heather Bibles

59,000

6/28/2012

Common

Samuel W Bibles

30,000

6/28/2012

Common

Darlene A Couch

10,000

6/28/2012

Common

Mickey B Myers

10,000

6/28/2012

Common

Heather Bibles

10,000

6/28/2012

Common

Samuel W Bibles

10,000

6/28/2012

Common

Charles Messall

15,000

6/28/2012

Common

Mickey Myers

15,000

6/28/2012

Common

Max Hopkins

25,000

6/28/2012

Common

Paul Richard Hollis JR

20,000

6/28/2012

Common

Gloria L Hollis

20,000

6/28/2012

Common

Samuel W Bibles

10,000

6/28/2012

Common

Heather Elaine Bibles

10,000

6/28/2012

Common

Billy Max & Karen Lynn Hopkins

15,000

6/28/2012

Common

Daren & Sera Johnson

5,000

6/28/2012

Common

Charles M Messall

10,000

6/28/2012

Common

Darrel & Delaine Rupe

10,000

6/28/2012

Common

John A Feeny

1,000

6/28/2012

Common

Cynthia G Somers

1,000

6/28/2012

Common

Tome & Gayle Hayes

2,000

6/28/2012

Common

Robert L & Donna D Kaller

2,500

6/28/2012

Common

Donna F Stansel

2,000

6/28/2012

Common

Marlene J Warlick

2,000

6/28/2012

Common

Gary & Rebecca Cummings

4,000

6/28/2012

Common

Clyde & Nancy Starr

3,000

6/28/2012

Common

Dennis & Jeanie Wozny

3,000

6/28/2012

Common

Bryan & Gail Mead

5,000

6/28/2012

Common

Samuel & Leila Stringfellow

5,000

6/28/2012

Common

Bruce Bales

8,000

6/28/2012

Common

Kathlyn C Smith Revocable Trust

80,000

6/28/2012

Common

Mary K Bales

40,000

6/28/2012

Common

Mai Vang

75,000

6/28/2012

Common

Rodger Wash

150,000

6/28/2012

Common

Helen English

30,000

6/28/2012

Common

Integrity Companies Group

100,000

6/28/2012

Common

Premere Resources Corp

1,000,000

6/28/2012

Common

Ronald Duvall

35,000

6/28/2012

Common

Equitas Group LLC

1,800,000

2/15/2013

Common

Eric English

250,000

2/15/2013

Common

Southbridge Advisory Group

250,000

2/15/2013

Common

Premere General Agency

100,000

2/15/2013

Common

Mike La Lond

250,000

2/15/2013

Common

Jerry Niblett

250,000

2/15/2013

Common

Eric English

175,000

6/28/2012

Preferred B

David Williams

10,000

6/28/2012

Preferred A

MaryJo Williams

5,000

6/28/2012

Preferred A

Donald & Nina Helms

10,000

6/28/2012

Preferred A

Goldstar Trust

65,000

6/28/2012

Preferred A

Paul R Williams

35,000

6/28/2012

Preferred A

Rail Pro Services

125,000

6/28/2012

Preferred B

Total Shares issued

5,906,180

 

 












